Exhibit 10.1
BUCKEYE PARTNERS, L.P.
2009 LONG-TERM INCENTIVE PLAN
(As Amended and Restated, effective as of August 3, 2011)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        1.  
Purpose and Design
    1   2.  
Definitions
    1   3.  
Grants and Maximum Number of Units Available for Grants
    5   4.  
Duration of the Plan
    5   5.  
Administration
    5   6.  
Eligibility
    6   7.  
Phantom Units and Performance Units
    6   8.  
Distribution Equivalent Rights
    8   9.  
Requirements for Performance Goals and Performance Periods
    9   10.  
Non-transferability and Compliance with Rule 16b-3
    9   11.  
Consequences of a Change of Control
    9   12.  
Adjustment of Number and Price of Units, Etc.
    10   13.  
Limitation of Rights
    10   14.  
Amendment or Termination of Plan
    10   15.  
Tax Withholding and Code Section 409A
    10   16.  
Governmental Approval
    11   17.  
Effective Date of Plan
    11   18.  
Successors
    11   19.  
Headings and Captions
    11   20.  
Governing Law
    11  

i



--------------------------------------------------------------------------------



 



BUCKEYE PARTNERS, L.P.
2009 LONG-TERM INCENTIVE PLAN
(As Amended and Restated, effective as of August 3, 2011)
1. Purpose and Design
     The purpose of this Plan is to assist Buckeye Partners, L.P., Buckeye GP
LLC, the Partnership’s general partner, and Affiliates in attracting and
retaining employees of outstanding competence and to enable selected officers
and key employees of the Partnership, the Company and Affiliates to acquire or
increase ownership interests in the Partnership on a basis that will encourage
them to perform at increasing levels of effectiveness and to use their best
efforts to promote the growth and profitability of the Partnership. The Plan is
designed to align directly long-term executive compensation with tangible,
direct and identifiable benefits realized by Buckeye Partners, L.P. Unit
holders.
2. Definitions
     Whenever used in this Plan, the following terms will have the respective
meanings set forth below:
     2.1 “Account” means a bookkeeping account established on the records of the
Company to record a Participant’s interests under the Plan.
     2.2 “Affiliate” will have the meaning ascribed to such term in Rule 12b-2
of the General Rules under the Exchange Act. Notwithstanding the foregoing,
Buckeye Pipe Line Services Company shall be considered an Affiliate of the
Company and any reference to an Affiliate in this Plan shall include an
Affiliate of the Company or the Partnership, as applicable.
     2.3 “Board” means the Company’s Board of Directors as constituted from time
to time.
     2.4 “Cause” shall mean, except to the extent specified otherwise by the
Committee, a finding by the Committee that the Participant (i) has materially
breached his or her employment, severance or service contract with the Company,
Partnership or Affiliate, (ii) has engaged in disloyalty to the Company,
Partnership or Affiliate, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) has disclosed trade
secrets or confidential information of the Company, Partnership or Affiliate to
persons not entitled to receive such information, or (iv) has breached any
written non-competition, non-solicitation, invention assignment or
confidentiality agreement between the Participant and the Company, Partnership
or Affiliate.
     2.5 “Change of Control” shall mean the occurrence of one or more of the
following transactions:

1



--------------------------------------------------------------------------------



 



          (a) the sale or disposal by the Partnership of all or substantially
all of its assets; or
          (b) the merger or consolidation of the Partnership with or into
another partnership, corporation, or other entity, other than a merger or
consolidation in which the Unit holders immediately prior to such transaction
retain at least a fifty percent (50%) equity interest in the surviving entity;
or
          (c) the Company ceases to be the sole general partner of the
Partnership; or
          (d) the Partnership ceases to own, directly or indirectly, 100% of the
outstanding equity interests of the Company; or
          (e) any person or “group” (within the meaning of the Exchange Act)
collectively shall beneficially own and control, directly or indirectly, a
number of Units that would entitle such person or group to vote Units
representing, in the aggregate, more than fifty percent (50%) of the total
number of outstanding Units that are entitled to vote and be counted for
purposes of calculating the required votes and that are deemed to be outstanding
for purposes of determining a quorum at any annual meeting of the limited
partners of the Partnership or otherwise in the election of the Company’s Board.
     2.6 “Change of Control Period” shall mean the period commencing on the date
of a Change of Control and ending eighteen (18) calendar months following a
Change of Control.
     2.7 “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.
     2.8 “Committee” means the Compensation Committee of the Board or its
successor.
     2.9 “Company” means Buckeye GP LLC, a Delaware limited liability company,
and any successor thereto.
     2.10 “Comparison Group” means the group selected by the Committee and
consisting of the Partnership and such other entities deemed by the Committee
(in its sole discretion) to be reasonably comparable to the Partnership.
     2.11 “Date of Grant” means the effective date on which a Grant is made to a
Participant as set forth in the applicable Grant Letter.
     2.12 “Disability” or “Disabled” means a Participant becoming disabled
within the meaning of section 22(e)(3) of the Code, a long-term disability as
determined under the long-term disability plan of the Company, the Partnership
or an Affiliate, which is applicable to the Participant, or as otherwise
determined by the Committee. Notwithstanding the foregoing, no payment shall be
made to a Participant on account of Disability unless a Participant becomes
disabled within the meaning of such term under section 409A(a)(2)(C) of the
Code.
     2.13 “Distribution Equivalent Rights” means an amount determined by
multiplying the number of Units granted to a Participant, subject to any
adjustment under Section 12, by the

2



--------------------------------------------------------------------------------



 



per-Unit cash distribution, or the per-Unit fair market value (as determined by
the Committee) of any distribution in consideration other than cash, paid by the
Partnership on its Units.
     2.14 “Employee” means a regular full-time salaried employee of the Company
or an Affiliate who performs services directly or indirectly for the benefit of
the Partnership.
     2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.16 “Fair Market Value” of a Unit means the average, rounded to one cent
($0.01), of the highest and lowest sales prices thereof on the New York Stock
Exchange on the day on which Fair Market Value is being determined, as reported
on the Composite Tape for transactions on the New York Stock Exchange. In the
event that there are no Unit transactions on the New York Stock Exchange on such
day, the Fair Market Value will be determined as of the immediately preceding
day on which there were Unit transactions on that exchange. If a Unit is not
publicly traded or, if publicly traded, is not subject to reported transactions
as set forth above, the Fair Market Value per share shall be as determined by
the Committee through any reasonable valuation method.
     2.17 “Good Reason” shall mean the occurrence, without the Participant’s
express written consent, of any of the following events during the Change in
Control Period:
          (a) a substantial adverse change in the Participant’s duties or
responsibilities from those in effect on the date immediately preceding the
first day of the Change of Control Period;
          (b) a material reduction in Participant’s annual rate of base salary
or annual bonus opportunity as in effect immediately prior to commencement of a
Change of Control Period; or
          (c) requiring Participant to be based at a location more than 100
miles from the Participant’s primary work location as it existed on the date
immediately preceding the first day of the Change of Control Period, except for
required travel substantially consistent with the Participant’s present business
obligations.
     Notwithstanding the foregoing, Participant shall not have Good Reason for
termination unless (A) Participant gives written notice of termination for Good
Reason within 30 days after the event giving rise to Good Reason occurs, (B) the
Company does not cure the action or failure to act that constitutes the grounds
for Good Reason, as set forth in Participant’s notice of termination, within
30 days after the date on which Participant gives written notice of termination
and (C) Participant actually resigns within 60 days following the expiration of
the Company’s 30-day cure period.
     2.18 “Grant” means a grant of one or more Performance Units or Phantom
Units pursuant to the Plan and any tandem Distribution Equivalent Rights awarded
with respect to such Grant.
     2.19 “Grant Letter” means the written instrument that sets forth the terms
and conditions of a Grant, including all amendments thereto.

3



--------------------------------------------------------------------------------



 



     2.20 “Participant” means an Employee or an independent director (as set
forth in Section 6 below) designated by the Committee to participate in the
Plan.
     2.21 “Partnership” means Buckeye Partners, L.P., a Delaware limited
partnership or any successor thereto.
     2.22 “Performance Goal” means the goal or goals and other objectives
established by the Committee for a Performance Period, for the purpose of
determining when a Grant subject to such objectives is earned. All Performance
Goals must meet the requirements of Section 9.
     2.23 “Performance Period” means the period of one or more calendar years
during which performance will be measured for Performance Units or tandem
Distribution Equivalent Rights, as specified by the Committee. Performance
Periods must meet the requirements of Section 9.
     2.24 “Performance Unit” means a notional Unit that is subject to the
attainment of one or more Performance Goals established by the Committee and
described in Section 9 and which upon vesting entitles a Participant to receive
a Unit (or a fraction or a multiple thereof as determined based on the
Performance Goal) or, if provided by the Committee in the Grant Letter, an
amount in cash equal to the Fair Market Value of a Unit (or a fraction or a
multiple thereof as determined based on the Performance Goal).
     2.25 “Phantom Unit” means a notional Unit granted under the Plan that is
subject to service-based restrictions or other conditions established by the
Committee in its discretion and which upon vesting entitles a Participant to
receive a Unit or, if provided by the Committee in the Grant Letter, an amount
in cash equal to the Fair Market Value of a Unit.
     2.26 “Plan” means the Buckeye Partners, L.P. 2009 Long-Term Incentive Plan
as stated herein, including any amendments or modifications thereto.
     2.27 “Restriction Period” means the period of one or more calendar years
during which Phantom Units or tandem Distribution Equivalent Rights, if
applicable, shall be subject to restrictions or conditions, including any other
period specified in the Grant Letter.
     2.28 “Retirement” means separation from employment other than for Cause
(i) at or after age 65, or (ii) before age 65 provided the Participant has at
the time of such termination satisfied the age and vesting requirements for
normal or early retirement pursuant to the terms of any “defined benefit plan”
(as such term is defined in Section 3(35) of the Employee Retirement Income
Security Act of 1974, as amended, or any successor provision) maintained by the
Partnership, the Company or any Affiliate in which the Participant participates,
or (iii) if the Participant does not participate at the time of such termination
in such a “defined benefit plan,” at or after age 55 and before age 65 provided
the Participant has been employed by the Partnership, the Company or any
Affiliate for at least five full years.
     2.29 “Unit” means a unit representing a limited partnership interest in the
Partnership.

4



--------------------------------------------------------------------------------



 



3. Grants and Maximum Number of Units Available for Grants
          (a) Grants under the Plan may consist of Phantom Units, Performance
Units and/or tandem Distribution Equivalent Rights. All Grants shall be subject
to the terms and conditions set forth herein and to such other terms and
conditions consistent with this Plan as the Committee deems appropriate and as
are specified in writing by the Committee to the individual in the Grant Letter.
All Grants shall be made conditional upon the Participant’s acknowledgement, in
writing or by acceptance of the Grant, that all decisions and determinations of
the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.
          (b) The number of Units that may be granted under this Plan may not
exceed 1,500,000 in the aggregate, subject, however, to the adjustment
provisions of Section 12 below. With regard to grants to any one individual in a
calendar year, the number of Units that may be issued will not exceed 100,000.
If Units are forfeited, terminated or otherwise not paid in full, the Units
subject to such Grant shall again be available for purposes of the Plan. Units
may be (i) previously issued and outstanding Units, (ii) newly issued Units, or
(iii) a combination of each.
4. Duration of the Plan
     The Plan will remain in effect until all Units subject to the Plan have
been issued and transferred to Participants.
5. Administration
          (a) The Plan will be administered by the Committee. The Committee may
delegate authority to one or more subcommittees, as it deems appropriate.
Subject to the express provisions of the Plan, the Committee will have
authority, in its complete discretion, to determine the Employees to whom, and
the time or times at which grants will be made. In making such determinations,
the Committee may take into account the nature of the services rendered by an
Employee, the present and potential contributions of the Employee to the
Partnership’s success and such other factors as the Committee in its discretion
deems relevant. All powers of the Committee shall be executed in its sole
discretion, in the best interest of the Partnership, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals. No member of the Committee shall be liable for any action,
determination or omission taken or made in good faith with respect to the Plan
or any grant hereunder.
          (b) Subject to the express provisions of the Plan, the Committee will
also have authority, in its complete discretion, to (i) construe and interpret
the Plan, (ii) to prescribe, amend and rescind rules and regulations relating to
the Plan, (iii) to determine the terms and provisions of the restrictions
relating to Grants (none of which need be identical), and (iv) to make all other
determinations (including factual determinations) necessary or advisable for the
orderly administration of the Plan. The Grant Letter shall set forth the terms
of each Grant. Each Participant’s receipt of a Grant Letter shall constitute
that Participant’s acknowledgement and acceptance of the terms of the Plan and
the Grant and the Committee’s authority and discretion.

5



--------------------------------------------------------------------------------



 



6. Eligibility
     Grants hereunder may be made to Employees who, in the sole judgment of the
Committee, are individuals who are in a position to significantly participate in
the development and implementation of the Company’s strategic plans for the
Partnership and thereby contribute materially to the continued growth and
development of the Partnership and to its future financial success. Grants
hereunder may also be made to independent members of the board of directors of
the Company or Mainline Management LLC as determined by the Committee in its
sole discretion. For purposes of this section independent directors shall be
those members of the applicable board of directors who are “independent,” as
defined in the Corporate Governance Guidelines of the Partnership or of Buckeye
GP Holdings, L.P., the Company’s parent company, as applicable..
7. Phantom Units and Performance Units
     7.1 Grant of Units. Subject to the provisions of Section 3, Phantom Units
or Performance Units may be granted to Participants at any time and from time to
time as may be determined by the Committee. The Committee may, in its sole and
absolute discretion, establish a program pursuant to which Phantom Units or
Performance Units may be awarded, subject to terms and conditions established by
the Committee, at the election of a Participant in lieu of cash compensation.
Phantom Units or Performance Units may be granted with or without Distribution
Equivalent Rights as determined by the Committee. Units issued or transferred
pursuant to awards of Phantom Units or Performance Units may be issued or
transferred for consideration or for no consideration, and will be subject to
all requirements set forth in the Grant Letter.
     7.2 Restrictions on Phantom Units. Unless a different vesting schedule is
established by the Committee in the Grant Letter, Phantom Units shall vest
according to the following schedule based on the years of service of a
Participant after the Date of Grant.

          Restriction Period   Percentage of Phantom Units That Vest
Less than Three Years from Date of Grant
    0 %
Three Years or More from Date of Grant
    100 %

     The Committee may also provide for vesting of Phantom Units based on the
acceptance of employment or commencement of employment with the Partnership, the
Company or Affiliates, as determined by the Committee in its sole discretion.
     7.3 Restrictions on Performance Units. Unless a different vesting schedule
is set forth in the Grant Letter, Performance Units shall vest based on the
achievement of Performance Goals over a three-year Performance Period. At the
end of a Performance Period, each Performance Unit shall be settled based upon
the attainment of the pre-established Performance Goals as certified by the
Committee in writing in accordance with Section 9 and the Units or amount
payable in respect of each Performance Unit shall be determined by multiplying
each Performance Unit granted by a payout performance multiplier of between
0%-200%, which shall

6



--------------------------------------------------------------------------------



 



be determined based upon actual performance compared to the pre-established
Performance Goal.
     7.4 Requirement of Employment. After the restrictions on a Participant’s
Phantom Units or Performance Units vest according to the schedule in Section 7.2
and 7.3, the Phantom Units or Performance Units shall be payable after the end
of the Restriction Period or Performance Period, according to the terms set
forth in the Grant Letter, but no later than the later of the end of the
calendar year or the 15th day of the third month following the end of the
Restriction Period or Performance Period, as applicable. If the Participant
ceases to be an Employee before the end of the Restriction Period or Performance
Period, the Participant’s Phantom Units or Performance Units will terminate as
to all Units covered by the Grant as to which the restrictions have not vested,
except as provided below.
     7.5 Termination for Cause; Voluntary Termination. In the event a
Participant’s ceases to be employed by, or provide service to the Company,
Partnership or Affiliate either (i) for termination for Cause or
(ii) voluntarily on the part of the Participant, any and all Phantom Units or
Performance Units not then vested shall be forfeited as of the date the
Participant ceases to be employed by, or provide service to the Company,
Partnership or Affiliate.
     7.6 Retirement or Termination without Cause, Death or Disability. Unless
otherwise provided by the Committee in the Grant Letter, if a Participant
holding Phantom Units or Performance Units ceases to be an Employee by reason of
(i) Retirement or termination without Cause, (ii) Disability, or (iii) death,
the Phantom Units or Performance Units held by such Participant will vest
pursuant to the following:
               (i) Retirement or Termination without Cause. If a Participant
terminates employment on account of Retirement, or the Participant’s employment
is terminated by the Company, Partnership or Affiliate without Cause, such
Participant’s Phantom Units will vest on a prorated basis, based on the portion
of the Restriction Period during which the Participant was employed by the
Company, Partnership or Affiliate and be paid as soon as practicable thereafter.
In addition, upon a Participant’s Retirement at least six months prior to the
end of a Performance Period or termination of employment by the Company,
Partnership or Affiliate without Cause during a Performance Period, the
Participant shall be vested in a prorated portion of the applicable Performance
Units based on the portion of the Performance Period during which the
Participant was employed by the Company, Partnership or Affiliate, and be paid
as soon as practicable following such Retirement or termination without Cause
based on a payout performance multiplier of 100%. If a Participate terminates
employment on account of Retirement within the six-month period immediately
prior to the end of the Performance Period, the Participant will vest in the
applicable Performance Units based on the actual performance results for the
Performance Period, prorated for the portion of the Performance Period during
which the Participant was employed by the Company, Partnership or Affiliate, and
be paid as soon as practicable after the end of the Performance Period. The
Committee may, however, provide for complete or partial exceptions to these
requirements as it deems appropriate in the case of a Participant who terminates
employment on account of Retirement.
               (ii) Disability. If a Participant is determined to be Disabled,
such Participant’s Phantom Units will immediately vest and be paid as soon as
practicable thereafter

7



--------------------------------------------------------------------------------



 



and Performance Units will vest and be paid immediately based on a payout
performance multiplier of 100%.
               (iii) Death. In the event of the death of a Participant while
employed by the Company, Partnership or Affiliate, such Participant’s Phantom
Units will immediately vest and be paid as soon as practicable thereafter and
Performance Units will vest and be paid immediately based on a payout
performance multiplier of 100%.
     7.7 Form of Payment for Units. Phantom Units and Performance Units will be
settled by the delivery of Units, provided that, the Committee will have the
discretion to provide in a Grant Letter that payment in settlement of Phantom
Units or Performance Units for a Participant will be paid in cash based on the
Fair Market Value of the Units otherwise deliverable, or partly in Units and
partly in cash.
8. Distribution Equivalent Rights
     8.1 Amount of Distribution Equivalents Credited. If the Committee so
specifies when granting Phantom Units or Performance Units, from the Date of
Grant of Phantom Units or Performance Units to a Participant until the date on
which the Phantom Units or Performance Units are paid, the Company will maintain
an Account for such Participant and will credit on each payment date for the
payment of a distribution made by the Partnership on its Units an amount equal
to the Distribution Equivalent Rights associated with such Phantom Units or
Performance Units.
     8.2 Payment of Credited Distribution Equivalent Rights. Distribution
Equivalent Rights will be paid upon such terms as the Committee determines,
including, without limitation the Performance Goals prescribed in accordance
with Section 9.
     8.3 Timing of Payment of Distribution Equivalent Rights. Except as
otherwise determined by the Committee or set forth in the Grant Letter,
Distribution Equivalent Rights shall be paid on Phantom Units or Performance
Units as follows:
          (a) Phantom Units. Distribution Equivalent Rights shall be paid on
Phantom Units, whether vested or not vested, as soon as practicable following
the payment of a distribution made by the Partnership on its Units in accordance
with this Section. A Participant will receive the aggregate amount of the
Participant’s Distribution Equivalent Rights in cash, or in Units as determined
by the Committee in its discretion.
          (b) Performance Units. Distribution Equivalent Rights shall be paid at
the same time and under the same conditions as the underlying Performance Units
are paid. No payments of Distribution Equivalent Rights will be made (A) prior
to the end of the Performance Period set forth in the Grant Letter or (B) to any
Participant whose employment by the Company terminates prior to the end of the
Performance Period for any reason other than Retirement, death, Disability or
involuntary termination without Cause. Except to the extent Performance Units
are subject to accelerated payment in accordance with Section 7.6, a Participant
will receive the aggregate amount of the Participant’s Distribution Equivalent
Rights in cash, or in Units as determined by the Committee in its discretion, as
soon as practicable after the end of the applicable Performance Period.

8



--------------------------------------------------------------------------------



 



9. Requirements for Performance Goals and Performance Periods
     9.1 Requirements for Performance Goals. When Performance Units or tandem
Distributions Equivalent Rights are granted, the Committee will establish in
writing Performance Goals either before the beginning of the Performance Period
or during a period ending no later than the earlier of (i) 90 days after the
beginning of the Performance Period or (ii) the date on which 25% of the
Performance Period has elapsed. The Performance Goals must specify (A) the
Performance Goal(s) that must be met in order for restrictions on the
Performance Units to vest or the Distribution Equivalent Rights to be paid,
(B) the Performance Period during which performance will be measured, (C) the
maximum amounts that may be paid if the Performance Goals are met, and (D) any
other conditions that the Committee deems appropriate and consistent with the
Plan, including the time of payment and other requirements.
     9.2 Criteria Used for Performance Goals. The Committee will use objectively
determinable business criteria for the Performance Goals including, but not
limited to, one or more of the following financial or operational criteria:
EBITDA, Unit price, earnings per Unit, net earnings, operating earnings, total
capital spending, maintenance capital spending, return on assets, total Unit
holder return, return on equity, growth in assets, cash flow, market share,
distribution growth, distributable cash flow, relative performance to a
Comparison Group, or strategic business criteria, including, but not limited to,
meeting specified revenue goals, business expansion goals, cost targets or goals
relating to acquisitions or divestitures. The Performance Goals may relate to
the Participant’s business unit or the performance of the Partnership as a
whole, or any combination of the foregoing. Performance Goals need not be
uniform as among Participants.
     9.3 Forfeitures. If and to the extent that all requirements of the
Performance Goals and Grant Letter are not met, grants of Performance Units and
Distribution Equivalent Rights will be forfeited, except as otherwise provided
by the Committee with respect to a Participant who is not a covered employee as
defined and set forth under Code section 162(m).
10. Non-transferability and Compliance with Rule 16b-3
     Only the Participant may exercise rights under a Grant during the
Participant’s lifetime. A Participant may not transfer those rights except
(i) by will or by the laws of descent and distribution or (ii) pursuant to a
domestic relations order. The Committee may impose such conditions on Grants as
may be necessary to satisfy the requirements of Rule 16b-3 under the Exchange
Act.
11. Consequences of a Change of Control
     In the event a Change of Control occurs while the Participant is employed
by, or providing services to the Company, Partnership or Affiliate, and (i) the
Participant is terminated without Cause during the Change of Control Period or
(ii) the Participant resigns for Good Reason, such Participant’s Phantom Units
(and any unpaid Distribution Equivalent Rights) will immediately vest and be
paid within the 30-day period following such termination of employment and
Performance Units (and any associated Distribution Equivalent Rights) will

9



--------------------------------------------------------------------------------



 



vest and be paid based on a payout performance multiplier of 100% within the
30-day period following such termination of employment.
12. Adjustment of Number and Price of Units, Etc.
     If there is any change in the number or kind of Units outstanding (i) by
reason of a Unit distribution, spinoff, recapitalization, Unit split, or
combination or exchange of Units, (ii) by reason of a merger, reorganization,
consolidation or reclassification, or (iii) by reason of any other extraordinary
or unusual event affecting the outstanding Units as a class without the
Company’s receipt of consideration, or if the value of outstanding Units is
substantially reduced as result of a spinoff or the Company’s payment of any
extraordinary distribution, the maximum number of Units available for issuance
under the Plan, the maximum number of Units for which any individual may receive
Grants in any year, the kind and number of Units covered by outstanding Grants,
the kind and number of Units to be issued or issuable under the Plan, and the
applicable market value of outstanding Grants shall be required to be equitably
adjusted by the Committee to reflect any increase or decrease in the number of,
or change in the kind or value of, issued Units to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, than any fractional Units
resulting from such adjustment shall be eliminated. Any adjustments determined
by the Committee shall be final, binding and conclusive.
13. Limitation of Rights
     Nothing contained in this Plan will be construed to give an Employee or
independent director any right to a Grant hereunder except as may be authorized
in the discretion of the Committee. A Grant under this Plan will not constitute
or be evidence of any agreement or understanding, expressed or implied, that the
Company, Partnership or any Affiliate will employ a Participant for any
specified period of time, in any specific position or at any particular rate of
remuneration.
14. Amendment or Termination of Plan
     The Committee shall have complete and exclusive power and authority to
terminate or amend the Plan and the Committee may amend outstanding awards
issued under the Plan in any or all aspects whatsoever not inconsistent with the
terms of the Plan; provided, however, that no such termination or amendment
shall adversely affect the rights of a Participant with respect to awards at the
time outstanding under the Plan unless the Participant consents to such
amendment; and provided, further, that the Committee shall not, without the
approval of the Unit holders, amend the Plan to (i) materially increase the
maximum number of Units which may be issued under the Plan, except for
permissible adjustments under Section 12, (ii) materially increase the benefits
accruing to individuals who participate in the Plan, or (iii) materially modify
the eligibility requirements for the grant of Units under the Plan.
15. Tax Withholding and Code Section 409A
     Upon the vesting of restrictions on Phantom Units or Performance Units, the
Company will require the recipient to remit to the Company an amount sufficient
to satisfy federal, state and local withholding tax requirements. However, to
the extent authorized by rules and

10



--------------------------------------------------------------------------------



 



regulations of the Committee, the Company may withhold Units and make cash
payments in respect thereof in satisfaction of a recipient’s tax obligations in
an amount that does not exceed the recipient’s minimum applicable withholding
tax obligations. Notwithstanding any provision to the contrary, all provisions
of this Plan shall be construed and interpreted to comply with Code section 409A
and applicable regulations thereunder and if necessary, any provision shall be
held null and void to the extent such provision (or part thereof) fails to
comply with Code section 409A or regulations thereunder. For purposes of the
limitations on nonqualified deferred compensation under Code section 409A, each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of applying the deferral election rules and the
exclusion for certain short-term deferral amounts under Code section 409A. To
the extent that deferred compensation subject to the requirements of Code
section 409A becomes payable under this Plan to a “specified employee” (within
the meaning of Code section 409A) on account of separation from service, any
such payments shall be delayed by six months to the extent necessary to comply
with the requirements of Code section 409A, but not beyond the death of the
Participant.
16. Governmental Approval
     Each grant of Units will be subject to the requirement that if at any time
the listing, registration or qualification of the Units covered thereby upon any
securities exchange, or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of or in connection with the awarding of such grant of Units, then no
such grant may be paid in whole or in part unless and until such listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions not acceptable to the Board.
17. Effective Date of Plan
     This Plan was originally effective as of January 1, 2009, amended on
April 30, 2009 and is hereby amended and restated, effective as of August 3,
2011. The Plan shall remain in effect until the earlier of (a) the termination
of the Plan by action of the Board or the Committee, or (b) the 10th anniversary
of the effective date.
18. Successors
     This Plan will be binding upon and inure to the benefit of the Partnership,
the Company, and their successors and assigns and the Participant and his heirs,
executors, administrators and legal representatives.
19. Headings and Captions
     The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.
20. Governing Law
     The validity, construction, interpretation and effect of the Plan will be
governed exclusively by and determined in accordance with the law of the State
of Delaware.

11